Title: To James Madison from Elias Vanderhorst, 3 October 1801
From: Vanderhorst, Elias
To: Madison, James


					
						Sir
						Bristol Octr. 3d. 1801.
					
					Since my last of the 12th. Ultmo. with News Papers &c. ⅌ The Warren, Via New-York, I have been without any of your favors.
					I have now the pleasure of enclosing you some of our latest Papers, and a Letter from Mr. King, to which I beg leave to refer 

you; by which you will find that Preliminaries of Peace are Just Signed between this Governt. & that of France, which I flatter myself will 

shortly be productive of Peace, not only to the two Countries but to the rest of the World, on the Prospect of which, I beg leave most 

sincerely to congratulate you.  The terms have not yet transpired, but I am informed (and I think from good authority) that this 

Country is to retain the Cape of Good-Hope & the Island of Ceylon, but Egypt and Malta are to be restored to their former owners.  

At Present I can learn nothing more that I think worthy of Credit.  Enclosed is also a London Price Currt. but the Prices in it will 

Probably soon undergo very material alterations.  I am in much Haste, but with much respect, most truly, Sir, Your most obed. Servt.
					
						Elias Vander Horst
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
